UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended December 31, 2007 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 000-21956 WATCHIT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 26-0591055 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification number) 1 Town Square Blvd,, Suite 347, Asheville, North Carolina 28803 (Address, including Zip Code, of registrant's principal executive offices) (Registrant's telephone number, including area code):(828) 681-8085 Securities registered pursuant to Section 12(b) of the Act: (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the Registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Number of outstanding shares of common stock as of February 12, 2008, 120,147,711. WatchIt Technologies, Inc. Index Part I.Financial Information Page Number Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of December 31, 2007 and September 30, 2007 3 Condensed Consolidated Statements of Income for the Three Months Ended December 31, 2007 and 2006 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2007 and 2006 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 10 Item 4.Controls and Procedures 10 Part II. Other Information Item 1.Legal Proceedings 10 Item 2.Changes in Securities and Use of Proceeds 10 Item 3.Defaults upon Senior Securities 10 Item 4.Submission of Matters to a Vote of Security Holders 10 Item 5.Other Information 10 Item 6.Exhibits and Reports on Form 8-K 11 Signatures 11 2 WatchIt Technologies, Inc. Condensed Consolidated Balance Sheet (Unaudited) (in thousands) December 31, September 30, 2007 2007 ASSETS Current assets Cash and cash equivalents $ 8 $ 1 Related party receivables 0 0 Prepaid expenses and other current assets 56 945 Total current assets $ 64 $ 946 Property and equipment, net $ 1 $ 1 Other Assets Licensing Agreements 356 356 Good Will 600 600 Total Other Assets 956 956 Total assets $ 1,020 $ 1,902 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 WatchIt Technologies, Inc. Condensed Consolidated Balance Sheet (Unaudited) (in thousands) December 31, September 30, 2007 2007 LIABILITIES and STOCKHOLDER EQUITY Current liabilities Accounts payable and accrued expenses $ 70 $ 7 and other taxes payable Short term Payables 233 233 Total current liabilities $ 303 $ 240 Long-term debt, non-current portion 0 Total Long Term Liabilities 0 Total liabilities $ 303 $ 240 Stockholders' equity (deficit) Series A Preferred, $.0001 par value 10,000,000 authorized 2,587,288 and 0 shares issued respectively $ 0 $ 0 Series B Preferred, $.0001 par value 10,000,000 authorized 727,617 and 0 shares issued respectively 0 0 Common stock, $0.0001 par value, 500,000,000 shares authorized 120,147,711 and 104,643,788 shares issued respectively 12 11 Additional paid-in capital 21,807 22,568 Retained earnings (20,668 ) (20,483 ) Treasury stock, 72,589 shares, at cost (434 ) (434 ) Total stockholders' equity (deficit) $ 717 $ 1,662 Total liabilities and Stockholders Equity $ 1,020 $ 1,902 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 WatchIt Technologies, Inc. Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share amounts) December 31 December 31 2007 2006 Revenues: Cost of sales Gross profit Operating costs and expenses Salary & Consulting Expense $ 0 $ 0 General Administration 185 23 Total operating expenses 185 23 Operating loss $ (185 ) $ (23 ) Other income (expense) Interest expense 0 0 Total other income (expense) 0 0 Net income (loss) $ (185 ) $ (23 ) Basic and diluted earnings (loss) per common share Basic earnings per common share: $ (0.0016 ) $ - Diluted earnings per common share: $ (0.0006 ) $ - Weighted average shares outstanding Basic 115,657,392 4,899 Weighted average shares outstanding Basic 287,422,792 0 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 WatchIt Technologies, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) December 31, December 31, 2007 2006 Cash flows from operating activities Net income (loss) $ (185 ) $ (23 ) Adjustments to reconcile net Income (loss) to net cash Depreciation and amortization 0 Decrease in receivables 0 0 Prepaid expenses and other current assets 889 35 Current Liabilities 63 -24 Net cash provided (used) by operating activities $ 767 $ (12 ) Cash flows from investing activities Repayment of notes receivable 0 Capital expenditures 0 0 Acquisition of licensing agreements and goodwill 0 Proceeds from sale of property and equipment 0 Net cash provided (used) by investing activities $ 0 $ 0 Cash flows from financing activities New borrowings -761 0 Net proceeds from stock issuances 1 0 Reduction of long-term debt 0 0 Net cash provided (used) by financing activities $ -760 $ 0 Net increase (decrease) in cash and cash equivalents $ 7 $ (12 ) Cash and cash equivalents, beginning of year $ 1 $ 13 Cash and cash equivalents, end of year $ 8 $ 1 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Note A - Basis of Presentation The accompanying unaudited condensed consolidated financial statements of WatchIt Technologies, Inc. referred to as the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America, pursuant to the rules and regulations of the Securities and Exchange Commission. All significant intercompany balances and transactions have been eliminated. These financial statements do not include all information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. It is recommended that these interim unaudited condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.
